IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

Plaintiff, Case No.: 3:17-cv-1054-J-32JRK
Vv.

DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Georgia Trust,

Defendant.

DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida Trust,
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF
REVOCABLE TRUST, a Florida Trust,

Counterclaim Plaintiffs,

V.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and KEVIN
JACQUES KLEMPF,

Counterclaim Defendants.
/

PLAINTIFF/COUNTER-DEFENDANTS’
NOTICE OF COMPLIANCE
Foodonics International, Inc. (“Foodonics”), by and through its undersigned counsel, files

this Notice of Compliance pursuant to this Court’s Order (“Order”) dated October 4, 201 8.
1. The Order required Foodonics to produce an amended privilege log and any
additional unprivileged documents no later than October 12, 2018, and to file a Notice of
Compliance with respect thereto.

2. During a conference call on Wednesday, October 10, the undersigned advised
counsel for the Trust that the undersigned’s review of the Foodonics’ privilege log was
approximately half complete, that the undersigned was having to travel out of town unavoidably
and that the review could not be completed until over the weekend on October 14, 2018.
Counsel for the Trust did not object to such delay.

3. The review of Foodonics’ privilege log was completed on October 14, 2018.
Non-privileged documents are being removed from the initial privileged log and produced to the
Trust. It is anticipated that the revised privilege log and additional documents will be produced

to the Trust on or before October 16, 2018.

/s/ S. Grier Wells

S. GRIER WELLS, ESQ.

Florida Bar No.: 203238

Primary E-Mail Address:
grier.wells@gray-robinson.com
Secondary E-Mail Address:
Barbara.rude@gray-robinson.com
GrayRobinson, P.A.

50 North Laura Street, Suite 1100
Jacksonville, Florida 32202
Phone: (904)-598-9929

JOHN M. BRENNAN

Florida Bar No.: 297951

Primary E-Mail Address:

jay. brennan@gray-robinson.com
Secondary E-Mail Address:
jessica.rolon@gray-robinson.com

 

 
MICHAEL R. SANTANA

Florida Bar No.: 42124

Primary E-Mail Address:
michael.santana@gray-robinson.com
Secondary E-Mail Address:
lisandra.acosta@gray-robinson.com
GrayRobinson, P.A.

301 East Pine Street, Suite 1400
Orlando, Florida 32802

Phone: (407) 843-8880

Attorneys for Plaintiff/Counterclaim
Defendants, FOODONICS
INTERNATIONAL, INC., a Florida
Corporation and KEVIN JACQUES
KLEMPF, and Non-Parties HEATHER
JEAN KLEMPF, JULIANNE MARIE
KLEMPF LEE, ALEXANDRA
RENEE KLEMPF, DENNIS HUGHES,
REGGIE DALTON, JOHN REECE,
and RICHARD STILL.

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that the foregoing was furnished by email delivery to JAMES H.
POST, ESQ., MICHAEL E. DEMONT and R. CHRISTOPHER DIX (jpost@smithhulsey.com,
mdemont@smithhulsey.com, cdix@smithhulsey.com), Smith Hulsey & Busey, 225 Water Street,
Suite 1800, Jacksonville, Florida 32202 (Attorneys for Defendant/Counterclaim Plaintiffs), this
15th day of October, 2018.

/s/ S. Grier Wells, Esq.
Attorney

\732024\20 - # 1738688 v1
